UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL
Case No. 2:19-cv-07384-ODW (PLAx) Date October 10, 2019

Title Sona Korkotyan v. FCA US LLC et al.

 

 

 

 

Present: The Honorable Otis D. Wright II, United States District Judge

 

 

Sheila English Not reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not present Not present

Proceedings (In Chambers):

On October 8, 2019, Plaintiff filed a Notice of Request to Cross Examine, pursuant to
Local Rule 7-8. (ECF No. 12.) Defendant objected to Plaintiff's Request and Plaintiff
responded to Defendant’s Objections. (Objs., ECF No. 13; Resp., ECF No. 14.) After
considering the papers filed in connection with Plaintiff's Request, Plaintiff's Request is
DENIED. (ECF No. 12.)

On September 23, 2019, Plaintiff moved to remand this matter and noticed the motion
hearing for October 21, 2019, at 1:30 p.m. (ECF No. 8.) Thus, Defendant’s opposition was due
no later than September 30, 2019. See C.D. Cal. L.R. 7-9 (requiring oppositions to be filed no
later than twenty-one days before the motion hearing). However, Defendant filed its opposition
late, on October 4, 2019. (ECF No. 10.) Construing Defendant’s Declaration of Richard L.
Stuhlbarg as a request to extend time pursuant to Federal Rule of Civil Procedure 6, the Court
does not find good cause or excusable neglect. Accordingly, the Court STRIKES Defendant’s
opposition as untimely. (ECF No. 10.)

The motion to remand, scheduled for October 21, 2019, at 1:30 p.m., is hereby
VACATED and taken off calendar. (ECF No. 8.) No appearances are necessary. The matter
stands submitted and will be decided upon without oral argument.

IT IS SO ORDERED.
00

 

Initials of Preparer SE

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
